MoCLELLAN, J.
— The conviction was of manslaughter in tbe first degree. Self-defense was tbe justification offered. Tbe deceased was a woman, with whom, it seems, tbe prisoner bad for some time, associated. Tbe only possible qnestious for review arise out of tbe refusal to defendant of special charges numbered from 4 to 10, inclusive.
Those numbered 6, 9, and 10 were each argumentative, if not otherwise faulty. They were well refused. Those numbered 4, 7, and 8 each pretermitted, in hypothesis, tbe defendant’s honesty of tbe belief of bis peril at tbe time tbe fatal shot was fired by him. They may have other vices. That numbered 5 was variously faulty. One of its vices, to be stated, was sufficient to justify tbe court in its refusal. Its effect was to exclude from tbe jury’s consideration tbe evidence of defendant’s- flight, unless tbe jury found from tbe evidence that tbe shooting of deceased was done willfully, de*83liberately, premeditatedly, and with malice. Flight is, of course, a circumstance to he considered by the jury, even on the inquiry of guilt vel non of manslaughter.— 1 May. Dig. pp. 381, 332.
There is no error in the record, and the judgment is affirmed.
Affirmed.
Dowdell, C. J., and Simpson, and Mayfield, JJ., concur.